DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 2) in the reply filed on March 22, 2022 is acknowledged. Claims 3 – 12 are withdrawn from further consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (EP 3202734 A1, submitted by Applicant with 5/13/2022 IDS), in view of Yoshida (US 2002/0108563 A1).
With regard to claim 1, Yoshida et al. (‘734) teach an intermediate (“interlayer”) film for laminated glass. The intermediate film contains projections and recess of 0.0018 µm or less (paragraph [0008]) for preventing optical distortion even at high temperatures (paragraph [0007]). Additionally, a ten-point average surface roughness of Rz of 1.5 µm or less prevent optical distortion (paragraphs [0066] – [0068]). Uniform extruding conditions allow for control of the form of the projections and recesses on the interface between resin layers, leading to reduced optical distortion (paragraph [0011]). The film is preferably formed by a lip die method for forming projections and recess in the film without transcription of projections and recesses into the interface between the resin layers (paragraph [0075], [0099], & [0106]).
Yoshida et al. (‘734) do not teach the maximum thickness curvature value in the width direction. The maximum thickness curvature refers to the curvature (variation) of the thickness of the film in the width direction according to the following equation, 

    PNG
    media_image1.png
    142
    352
    media_image1.png
    Greyscale

wherein x is the thickness of the film in a local region, measured in units of m-1.
Applicant teaches the maximum thickness curvature of the film in the width direction is controlled by minimizing the local thickness variation of the interlayer film (specification, paragraph [0008]). Furthermore, Applicant teaches the claimed maximum thickness curvature of the interlayer film is achieved by extruding the film with a lip die (“lip method”) having a straightness of 4 µm or less for forming protrusions and recesses of a size of 2 µm or smaller (specification, paragraphs [0048] & [0057]). As discussed above, Yoshida et al. teach the intermediate film comprising protrusions and recess of 0.0018 µm or less by die lip die extrusion. However, Yoshida et al. do not teach the straightness of the lip die.
Yoshida (‘563) teach a coating device for a coating a layer of uniform thickness with high accuracy over a long time on the surface of a material without being affected by thickness irregularities. The coating of uniform thickness is formed by an extruder containing a die lip (46) with very high straightness (±0.2 µm) (paragraph [0093]) onto an application roll (14) having high cylindricity (1 µm). These factors determine the accuracy of the coating gap required to meet the conditions of the following equation (paragraph [0048]):
Tolerance of coating gap = Σ (straightness of error of die lip, cylindricity error of application roll, run-out application of roll, etc.) 
≤ 2x (thickness tolerance of wet film supplied to application roll)

    PNG
    media_image2.png
    511
    478
    media_image2.png
    Greyscale

	Therefore, based on the teachings of Yoshida (‘563), it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the interlayer of Yoshida et al. (‘734) of uniform thickness by optimizing the known factors which effect uniform thickness during the method of manufacturing the interlayer, such as high straightness of the lip of the extruder die and high cylindricity of the application (press) roller.


Applicant
P = specification paragraphs
Prior Art
Die Lip Extruder Method,
Die Straightness (µm)
4 µm or less 
(P[0048] & [0057])
Yoshida et al. (‘734) teach die lip extruder method,
Yoshida et al. (‘563) teach die lip (46) with very high straightness (±0.2 µm) (P[0093])
Protrusion/Recess Size (µm)
2 or less
(P[0048] & [0057])
Yoshida et al. (‘734)
0.0018 µm or less 
(P[0008])
Cylindricity of Press roller (µm)
4 µm or less
(P[0048] & [0057])
Yoshida et al. (‘563) teach application (press) roller cylindricity of ±0.2 µm) (P[0093])


MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).

With regard to claim 2, as discussed above, the film taught by the combined references cited above would inherently have the claimed maximum thickness difference (curvature).

Claim(s) 1 – 2 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (U.S. Patent No. 5,547,762 A1), in view of Yoshida et al. (EP 3202734 A1, submitted by Applicant with 5/13/2022 IDS), and Yoshida (US 2002/0108563 A1).
With regard to claim 1, Niwa et al. teach sandwich glasses (glass laminate) comprising a thermoset resin layer (“interlayer”) having a maximum value of variations in thickness along any axis of less than 10 µm, as measured for a 150-mm section of the film, for improving perspective (optical) distortion (Fig. 1, Col. 1, Lines 53 – 63, Col. 2, Lines 20 – 23, & Col. 5, Lines 21 – 29).
As discussed above, Niwa et al. teach the maximum variation of thickness in units of µm. However, Niwa et al. do not teach the maximum thickness curvature (variation) value in the width direction in units of m-1, according to the following equation: 

    PNG
    media_image1.png
    142
    352
    media_image1.png
    Greyscale

wherein x is the thickness of the film in a local region (see specification, paragraphs [0013] – [0015]).
Applicant teaches the maximum thickness curvature of the film in the width direction is controlled by minimizing the local thickness variation of the interlayer film (specification, paragraph [0008]). Applicant achieved this by extruding the film with a lip die (“lip method”) having a straightness of 4 µm or less for forming protrusions and recesses of a size of 2 µm or smaller and a press roll cylindricity of 4 µm or less (specification, paragraphs [0048] & [0057]). 
Yoshida et al. (‘734) teach optical distortion of a glass laminate can be prevented when an interlayer interposed between two glass sheets contains protrusions and recesses of 0.0018 µm or less formed by lip method extrusion (paragraph [0008]). Uniform extruding conditions allow for control of the form of the projections and recesses on the interface between resin layers, leading to reduced optical distortion (paragraph [0011]). The film is preferably formed by a lip die method for forming projections and recess in the film without transcription of projections and recesses into the interface between the resin layers (paragraph [0075], [0099], & [0106]).
Yoshida (‘563) teach a coating device for a coating a layer of uniform thickness with high accuracy over a long time on the surface of a material without being affected by thickness irregularities. The coating of uniform thickness is formed by an extruder containing a die lip (46) with very high straightness (±0.2 µm) (paragraph [0093]) onto an application roll (14) having high cylindricity (1 µm). These factors determine the accuracy of the coating gap required to meet the conditions of the following equation (paragraph [0048]):
Tolerance of coating gap = Σ (straightness of error of die lip, cylindricity error of application roll, run-out application of roll, etc.) 
≤ 2x (thickness tolerance of wet film supplied to application roll)

    PNG
    media_image2.png
    511
    478
    media_image2.png
    Greyscale

Therefore, based on the teachings of Yoshida et al. (‘734) & Yoshida (‘563), it would have been obvious to a person of ordinary skill in art to form an interlayer film with a small maximal thickness variation (curvature) (a result effective variable) through routine experimentation using known techniques (e.g. minimizing protrusion/recess heights, minimizing the straightness of the lip of the extruder die, minimizing the cylindricity of the rollers) to prevent optical distortion. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

With regard to claim 2, Niwa et al. teach a maximum value of variations in thickness (“maximum thickness difference in the width direction)” of less than 10 µm in a 150-mm section of the film (Fig. 1, Col. 1, Lines 53 – 63, Col. 2, Lines 20 – 23, & Col. 5, Lines 21 – 29), which is within Applicant’s claimed range of 15 µm or less in a 150-mm section of the film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                                                                                                                                                                                                                           /FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781